Title: To John Adams from Edmund Jenings, 14 July 1782
From: Jenings, Edmund
To: Adams, John



Brussels July 14h. 1782
Sir

I am honoured by the Receipt of your Excellencys Letters of the 5th and 9th Instant.
The Letter to Mr Boylston is sent.
Your Excellencys Enquiry of me of the news about Peace, under a Presumption, that I Know the whole History and that you Know nothing of it, makes me smile, and at the same Time gives me Concerns; Surely you ought to be acquainted with every thing, and I cannot have any Information—but I can guess and have hitherto done it not amiss. I ask not Questions I am not prying for I would not Appear impertinent: a few well ascertained Facts, a Knowledge of the Temper of certain Men and the general Spirit of the Times are Sufficient to give a clue to the Unravelling of most transactions, your Excellencys being Kept in the Dark of what has been lately going forward leads me my Imagination a great way, giving it at the same time a Gloomy Tincture, but let insidious men Act with what Concealment they will for a Time, they cannot hold it long, at least my Lord Shelburne cannot; He has at length shewed the baseness of his Character to all the World, for which He will be cherished by the british King, but detested by every honest Man. I am astonished, that He could have deceivd his late Connections, even our Friend, who lately passed through this Town thought He was not so bad, as I imagined He was; I have Letters on the late Event addressed to Edmund the Prophet, for I foretold, what has happened, and was indeed somewhat surprized at what Fox had declard, with respect to a Change in Lord Shelburnes Political Confession, He never has changed, and yet mr Fox was right, for He had certainly assurances He had. There is no Fallacy or falsehood, which his Lordship will not Commit. Oh what a mighty Struggle will there be between the Monarch and the Vassel for preeminence in Hypocrisy and Insidiousness; the History of their Conduct towards Each other will be worthy of being handed down to Posterity. Does your Excellency Know which of them will get the better; I think the monarch will, for altho the Vassal is not inferiour in Design, yet the means, which the monarch has by his Station, will crown him with Success.
Will not an account of this avowed Design of the English Court be sent immediately to America? Will not America declare unremit­ted War against England during the Life of the present King at least. The people of that infatuated Country, for whom I find your Excellency has some feeling, as I have when I am alone and hear not repeated Acts of folly and wickedness, must Suffer for the permitted malice of their master. The manifesto of the Congress may have in View the Declaration of England, when She Announced war against United Provinces, for countenancing the pretended Delinquency of the City of Amsterdam, and may suggest the same means of reconciliation, ie that of leaving the King alone to bear the Sufferings of War. If this Idea is good, and surely it is in the Case of England, as of Holland, Congress ought to Vote, they will not meet with the british People until their present King is sent a packing, whether Congress comes to a Vote of this Kind or not, it is not possible there Should be no Peace, until He ceases to have power in this World.
Your Excellencys proposal about the part, which the armed neutrality ought to take at this Juncture is a good One, and would certainly be decisive, but that Heterogeneous Body wishes not Peace, had it done so, it might have been brought about long Ago. However I Heartily wish your Excellencys Idea, was suggested to those, who might get it adopted.
I have seen, as I suppose your Excellency may do, by chance, the Count et la Countesse du Nord. I looked at them with Concern; for I have my forebodings About them. Your Excellency may recollect, I foretold they would make a long Journey. She is to lie in at Vienna. I find Prince Potemkin is gone into the Country for a Month, will He return at the Expiration of that Time?
Mr Fox explained last Tuesday his Conduct and Views, when He came into the Ministry. And the general Objects of the whole Party, that He and others had been deceivd most grosely by Lord Shelburne, who to curry favor with a base Court had enterd into its Intrigues against the people. That He would Watch all his motions and bring Him to punishment. He talked most Eloquently and forcibly for two Hours, during which, He said in particular, that He had been Accused of being an Enemy to his Country in being willing to Acknowledge the Independancy of America, He avowed that He thought that it ought to be done immediately, and that so far was He from wishing to reestablish the former dependancy either by force or negociation, He should be for refusing it, if the Americans were inclined to Submit Again. Burke and the Solicitor were personally abusive of Lord Shelburne. Conway acted Trimmingly as usual.

Is Lord Howe sailed to intercept the Dutch Fleet? I cannot think He will cruise off Brest.
Mr A Lee is certainly in Congress. I have receivd a Letter from Mr Lawrens He is going to Nants where He desires his Letters to be directd to Him a Madame Babut & Labouchere.
I am with Greatest Respect Sir your Excellencys most Obedient Humble Sert

Edm: Jenings

